Citation Nr: 1339380	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-19 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include Posttraumatic Stress Disorder (PTSD), also claimed as a major depressive disorder and an anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1962 to January 1965.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for PTSD and for major depressive disorder and anxiety disorder claimed as mental disorder.  The Veteran appealed the denials of service connection in this decision, and the matter is now before the Board.

The Veteran testified via video conference before the undersigned Acting Veterans Law Judge in June 2013.  A transcript of that hearing has been included in the claims file.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, although the RO styled the Veteran's claim of service connection for PTSD as separate from his claim of service connection for other acquired psychiatric disorders, at a June 2013 hearing before the undersigned the Veteran's claim was clarified as being for PTSD to include other acquired psychiatric disorders.  The Board has accordingly listed only the single issue of service connection for PTSD above.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran has a current DSM-IV diagnosis of PTSD.

2.  The Veteran's PTSD is related to a verified, in-service stressor event.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.

Service Connection for PTSD

The Veteran contends that he witnessed the detonation of multiple nuclear devices, specifically from the deck of the U.S.S. Princeton, LPH-5 during service in the early 1960s.  The Veteran's claims file includes service department certificates confirming his participation in Operation Dominic, which included the testing of nuclear weapons in the Pacific Ocean in the spring and summer of 1962.  A March 2009 VA examination confirmed that the Veteran's reported stressor - exposure to nuclear weapon testing from the deck of a ship - meet the stressor criterion as described in the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994).  While the VA examiner opined that the Veteran did not meet all necessary criteria for a diagnosis of PTSD, the examiner failed to describe what criteria were not met and instead merely indicated that the Veteran also has symptoms of anxiety disorder and major depressive disorder.  Nonetheless, the Veteran was diagnosed with PTSD by a VA psychiatrist in September 2008.  The diagnosis was linked to the claimed stressors.  

Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2013).  With respect to the third element, if the evidence shows that a veteran engaged in combat and the veteran is claiming a combat-related stressor, no credible supporting evidence is required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  Here, the record reflects that the Veteran has a current diagnosis of PTSD that is associated with a verified in-service stressor.

Nothing further is required.  Accordingly, the Board finds that PTSD is related to service and service connection is established.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted.



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


